DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 14-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 and 12-15 of U.S. Patent No. 11,218,275 (hereinafter Patent’275). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1 and 14 have been eliminated from patent claims 1 and 12 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 1:                           Patent’275 claim 1:
A communications circuit, comprising one or more communications processors configured to:

A wireless communication device comprising:

a communication interface; and processing circuitry that is coupled to the communication interface, wherein at least one of the communication interface or the processing circuitry configured to: 

generate a null data packet (NDP) comprising an identification of a preamble puncturing option;

generate a null data packet (NDP) comprising at least one field therein that includes information to specify a preamble puncturing option; 

transmit, via a communications interface, at least a portion of the NDP to a device via a first subset of a plurality of sub-channels of a communication channel, wherein a second subset of the plurality of the sub-channels is unused by the transmission;

transmit at least a portion of the NDP to another wireless communication device via a first subset of a plurality of sub-channels of a communication channel, wherein a second subset of the plurality of the sub-channels is unused by the transmission;

receive, via the communications interface, feedback from the device that is based on the device processing the at least the portion of the NDP that is received via the first subset of the plurality of sub-channels of the communication channel; and

receive feedback from the another wireless communication device that is based on the another wireless communication device processing the at least the portion of the NDP that is received via the first subset of the plurality of sub-channels of the communication channel; and

process a portion of the feedback from the device while ignoring another portion of the feedback from the device that corresponds to at least one of the second subset of the plurality of sub-channels of the communication channel.

process the feedback from the another wireless communication device including to ignore another portion of the feedback from the another wireless communication device that corresponds to at least one of the plurality of sub-channels of the communication channel that is unused by the wireless communication device to transmit the at least the portion of the NDP to the another wireless communication device.



As to claim 2, this claim is fully disclosed in Patent’275 claim 2.
As to claim 3, this claim is fully disclosed in Patent’275 claim 3.
As to claim 4, this claim is fully disclosed in Patent’275 claim 4.
As to claim 5, this claim is fully disclosed in Patent’275 claim 5.
As to claim 6, this claim is fully disclosed in Patent’275 claim 6.

Instant application claim 14:                         Patent’275 claim 12:
A communications circuit, comprising one or more communications processors configured to:

A wireless communication device comprising: 



a communication interface; and 


processing circuitry that is coupled to the communication interface, wherein at least one of the communication interface or the processing circuitry configured to: receive, from another wireless communication device, 

communicate, with a device, a packet designating a first subset of a plurality of sub-channels of a communication channel comprising punctured 20MHz channels;

a packet designating a first subset of a plurality of sub-channels of a communication channel comprising punctured 20 MHz channels; 
subsequently receive, from the device, a null data packet (NDP) via the first subset of the plurality of sub-channels, wherein a second subset of the plurality of the sub-channels is unused;

subsequently receive a null data packet (NDP) from the another wireless communication device via the first subset of the plurality of sub-channels, wherein a second subset of the plurality of the sub-channels is unused; 

estimate characteristics of the communication channel across an entire bandwidth of the communication channel, based on processing the received portion of the NDP; and

estimate characteristics of the communication channel, based on processing the received portion of the NDP, across an entire bandwidth of the communication channel; and 

transmit, to the device, the estimate via the first subset of the plurality of sub- channels, receipt of the estimate causing the device to process the estimate and ignore a signal received via the second subset of the plurality of sub-channels.

transmit the estimate as feedback to the another wireless communication device, receipt of the feedback causing the another wireless communication device to process the feedback from including to ignore another portion of the feedback from the wireless communication device that corresponds to at least one of the plurality of sub-channels of the communication channel that is unused by the another wireless communication device to transmit the at least the portion of the NDP to the wireless communication device.





As to claim 15, this claim is fully disclosed in Patent’275 claim 13.
As to claim 16, this claim is fully disclosed in Patent’275 claim 14.
As to claim 17, this claim is fully disclosed in Patent’275 claim 15.
As to claim 18, this claim is fully disclosed in Patent’275 claim 12.

Allowable Subject Matter
Claims 7-13 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 12/17/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476